Citation Nr: 0001757	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-03 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1996 rating 
decision, in which the RO denied the veteran's increased 
rating claim for PTSD, then evaluated as 10 percent 
disabling, with an effective date from February 1985.  The 
veteran filed an NOD in March 1996, and the RO issued an SOC 
in December 1996.  The veteran filed a substantive appeal in 
February 1997.  Subsequently, the veteran's appeal came 
before the Board, which, in a June 1999 decision, remanded 
the appeal to the RO for additional development.  In October 
1999, the RO issued a rating decision and a supplemental 
statement of the case (SSOC), in which the veteran's 
disability rating for PTSD was increased from 10 percent to 
30 percent, with an effective date from February 1995.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A statement from Mental Health Services at Collins 
Correctional Facility, dated in August 1999, noted that 
the veteran's overall social functioning had improved, 
that he functioned fairly well in the structural setting 
of the prison, that he was able to work part-time in the 
prison press shop, that he was not isolating himself as 
much as in the past, and that he was less bothered by 
sudden noises and flashbacks.  

3. On VA examination in September 1999, the veteran's mood 
was anxious and he reported feeling depressed; he denied 
any hallucinations, delusions, or suicidal or homicidal 
ideation; his insight and judgment were regarded as 
adequate; his memory was regarded as adequate for recent 
and remote events; and he was noted to still have 
difficulty adjusting and relating to people.  

4. Applying the rating criteria in effect prior to November 
7, 1996, the evidence has not shown that the ability to 
establish and maintain effective or favorable 
relationships with people is considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
are so reduced that there is considerable industrial 
impairment.  

5. Applying the rating criteria in effect on and after 
November 7, 1996, the veteran has not shown occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
30 percent for PTSD are not currently met under the criteria 
in effect before, on or after, November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 (1996 and 
1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in a June 1985 
rating decision, the RO granted the veteran service 
connection for PTSD.  The disability was assessed as 10 
percent disabling, with an effective date from February 1985.  
At that time, the veteran was incarcerated in prison.  

In February 1988, the veteran was medically examined for VA 
purposes.  He noted his experiences in Vietnam, and his use 
of alcohol and drugs during that period, which had continued 
upon his return to the United States.  Upon mental status 
examination, the veteran's mood was noted as being possibly 
unstable - with anger and hostility at times, depression and 
despondency, restricted affect, and occasional anxiety 
attacks, in addition to re-experiencing of past events and 
guilt.  Sleep at night was reported as disturbed with 
nightmares.  In addition, the veteran was noted as trying to 
cope with daily routines and programs in prison.  The 
examiner's diagnosis was PTSD, with a differential diagnosis 
of adjustment disorder with depressed mood and mixed 
substance abuse, unspecified, in remission.  The veteran was 
reported to attend regular supportive psychotherapy in 
prison.  

In May 1990, the veteran was again medically examined for VA 
purposes.  He reported that, since he had stopped using 
alcohol and drugs upon his incarceration in 1985, he had 
suffered from nightmares and flashbacks of his Vietnam 
experiences.  He also reported feeling anxious and uptight 
most of the time, and suffering from depression.  On mental 
status evaluation, the veteran was reported alert, fully-
oriented, co-operative and coherent.  His mood was mildly 
anxious and depressed.  He was not psychotic, and he denied 
hallucinations, paranoid ideation, and suicidal or homicidal 
ideation.  His speech was coherent and goal-oriented.  No 
memory impairment was found.  The examiner's diagnosis was 
PTSD.  

In January 1995, the veteran sought an increased rating for 
his service-connected PTSD.  

In June 1995, the RO received treatment records, dated from 
October 1992 to April 1995, from the New York State Office of 
Mental Health.  These records document the veteran's 
psychiatric treatment while in prison.  In particular, a 
record dated in October 1992, noted the veteran to be mildly 
anxious and depressed.  In July 1994, he was reported to be 
relatively free of anxiety and depression, and sleeping well.  
In January 1995, a treatment record reflected the veteran's 
mental status as good.  

In January 1997, the veteran submitted to the RO a VA Form 9 
(Appeal to the Board of Veterans' Appeals), in which he 
reported that he still suffered from anxiety and depression.  
He noted that he did not socialize in prison, that his mother 
had recently died and he had not seen her for two years, and 
that he did not see his daughters.  Furthermore, the veteran 
reported that he could not speak freely with the prison 
psychiatrist because he worried that what he told him might 
find its way back to the wrong people.  

Thereafter, in August 1999, the RO received a statement from 
Mental Health Services at Collins Correctional Facility.  It 
was noted that the veteran was receiving individual 
psychotherapy and had not received any psychotropic 
medication since October 1998.  The veteran was noted to have 
complained of insomnia, generalized anxiety disorder, 
flashbacks of Vietnam, and extreme startle response, during 
the course of his treatment.  The veteran's current overall 
social functioning was reported as improved, and it was 
reported that his symptoms continued to a lesser degree.  He 
was reported to be able to function fairly well in the 
structural setting of prison, and to be able to work part-
time in the prison press shop.  In addition, the veteran was 
not reported to be isolating himself as much as in the past, 
and was less bothered by sudden noises and flashbacks.  

In September 1999, the veteran was medically examined for VA 
purposes.  He recounted his experiences his Vietnam, and his 
chronic drug and alcohol problems.  On clinical evaluation, 
the veteran was noted to be fully oriented to time, place, 
and person.  He was cooperative and coherent, his mood was 
somewhat anxious, and he expressed some depression.  He 
reported that he had been on anti-depressant medication, but 
had stopped taking it because it made him feel lethargic.  He 
reported that he still had nightmares and flashbacks of his 
service in Vietnam.  The veteran denied any hallucinations, 
delusions, or suicidal or homicidal ideation.  His insight 
and judgment were regarded as adequate, as was his memory for 
recent and remote events.  The examiner reported that the 
veteran's case was unremarkable in terms of the current 
extent of symptoms of PTSD.  It was also noted that the 
veteran's incarceration did not expose him to the normal 
stressors of life, and that all his basic needs were being 
met. 

The examiner further noted that, since returning from 
Vietnam, the veteran had never worked, and that his chances 
of going back into any occupational situation were very 
guarded, since he had not undergone much training while in 
prison.  Although the veteran did have some symptoms of PTSD, 
according to the examiner, in terms of occupational 
adjustment it was almost impossible to project how it would 
be after he left prison.  The examiner's diagnosis was Axis 
I: PTSD, chronic, delayed, history of chronic alcoholism and 
poly-substance abuse;  Axis II: No diagnosis; Axis III: No 
diagnosis.  In summarizing, the examiner reported that the 
veteran had been in jail a significant amount of time and had 
not learned any new social or occupational skills.  
Furthermore, the veteran still had difficulty adjusting and 
relating to people.  The veteran was assigned a GAF (global 
assessment of functioning) score of 60.  

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected PTSD is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1999).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected PTSD, and the 
veteran was notified of its decision in a February 1999 SSOC, 
which at that time denied him an increased evaluation greater 
than 10 percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's psychiatric disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  

Prior to the regulatory changes, the veteran's psychiatric 
disorder had assigned to it a 10 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code 9411, "Post-traumatic stress 
disorder," as in effect before November 7, 1996.  Based upon 
that regulatory scheme, the severity of a psychiatric 
disability was based upon evaluating how the actual 
symptomatology affected social and industrial adaptability.  
38 C.F.R. § 4.130.  Evidence of social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
disability were time lost from gainful work, and decrease in 
work efficiency.  The condition of an emotionally sick 
veteran with a good work record was not to be undervalued, 
however, nor his condition overvalued based on a poor work 
record not supported by the psychiatric disability picture.  
In evaluating disability from psychotic disorders, it was 
necessary to consider the frequency, severity, and duration 
of previous psychotic periods, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.130.

Under DC 9400, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating was to be assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
were so reduced that there was considerable industrial 
impairment.  A 30 percent rating was warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was assigned when symptomatology was less than that 
for a 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that the criteria in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent rating are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

It should be noted that the United States Court of Veterans 
Appeals held that the term "definite" in DC § 4.132 was 
qualitative in character, and invited the Board to construe 
the term in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  Hood v. Brown, 4 Vet.App. 301 (1993); 38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion, the VA General Counsel 
concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
The term was held to represent a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board and the RO are bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(d)(1) (West 1991).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, and to ensure that it uses 
current medical terminology and unambiguous criteria, and 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current, post-November 6, 1996, criteria, the 
currently assigned 10 percent evaluation is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1999).   

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  In 
this respect, the veteran is currently incarcerated, and 
therefore (although he engages in some part-time work in 
prison) an assessment as to lost time from gainful work or a 
decrease in work efficiency in the outside economy is not 
feasible.  The examiner also opined that, in terms of 
occupational adjustment, it is almost impossible to project 
how it would be for the veteran after he left prison.  A 
review of the evidence reflects that Mental Health Services 
at the Collins Correctional Facility reported, in August 
1999, that the veteran's overall social functioning had 
improved, that he functioned fairly well in prison, that he 
was able to work part-time in the prison press shop, that he 
was not isolating himself as much as in the past, and that he 
was less bothered by sudden noises and flashbacks.  

When the veteran was medically examined for VA purposes in 
September 1999, he was noted to be mildly anxious and 
depressed.  In addition, he denied hallucinations, delusions, 
or suicidal or homicidal ideation.  Furthermore, the 
veteran's insight and judgment, as well as his memory for 
recent and remote events, were found to be adequate.  

The examiner diagnosed the veteran with some symptoms of 
PTSD, and noted that he still had difficulty adjusting and 
relating to people.  He assigned the veteran a GAF score of 
60.  The Board notes that a GAF score of 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.  

Thus, when the Board considers the most current evidence from 
both the prison Mental Health Services and the VA 
examination, we find that the preponderance of the evidence 
does not establish that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
is considerably impaired, during which the reliability, 
flexibility, and efficiency levels are so reduced that there 
is considerable industrial impairment.  As noted above, the 
Board cannot readily evaluate the veteran's occupational 
ability, given his incarceration.  We note, however, in 
reviewing all the evidence, that there is no indication his 
disability reflects considerable impairment, especially in 
light of the assigned GAF score of 60, reflecting moderate 
impairment, and the precedential General Counsel opinion 
(VAOPGCPREC 9-93).  Thus, the veteran's PTSD does not warrant 
an increase to 50 percent under the old rating criteria in 
effect prior to November 7, 1996.  See 38 C.F.R. § 4.132, DC 
9411 (1996).  

With respect to the rating criteria on or after November 7, 
1996, when evaluating a mental disorder under the new 
regulatory scheme, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  When we consider the evidence of 
record, as is noted above, we find that a preponderance of 
the evidence is also against a rating to 50 percent.  That 
is, the veteran's service-connected PTSD is not reflective of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In reaching this conclusion, we are aware that, on VA 
examination, the veteran was noted to suffer from mild 
anxiousness and depression, and to still have difficulty 
adjusting and relating to people.  While these feelings and 
behavior are probably not necessarily uncommon in a prison 
setting, we have nevertheless considered them, along with the 
prison Mental Health Services impression that the veteran's 
overall social functioning had improved and that he 
functioned fairly well in prison.  Thus we find, when the 
veteran's disability picture is taken into account, that the 
preponderance of the evidence is against an increased rating 
to 50 percent.  See 38 C.F.R. § 4.130, DC 9411 (1999).  

Furthermore, given that the veteran does not warrant an 
increased rating to 50 percent, the Board logically concludes 
that the evidence does not support an increased rating 
greater than 50 percent, under either the old or the new 
schedular criteria.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  However here, 
while we are sympathetic to the veteran's claim, the evidence 
in this case preponderates against an increased rating, so 
that doctrine does not come into play.  


ORDER

Entitlement to an increased rating for PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

